Exhibit 10.2

 

SUBLEASE

THIS SUBLEASE (this “Sublease”) is entered into as of July 2, 2019 (the
“Effective Date”), by and between MEDAMERICA, INC. (D/B/A VITUITY), a Delaware
corporation (“Sublandlord”), and DYNAVAX TECHNOLOGIES CORPORATION, a Delaware
corporation (“Subtenant”). Sublandlord and Subtenant may each be referred to
herein as a “Party”, and collectively, the “Parties.”

RECITALS

This Sublease is made with reference to the following recitals of essential
facts:

 

A.

Sublandlord, as Tenant, and SPUS8 2100 POWELL, LP, a California limited
partnership, (as successor to Hines REIT Watergate LP, a Delaware Limited
Partnership) (“Master Landlord”), as Landlord, are parties to that certain 2100
Powell Lease (as amended, the “Master Lease”), for certain space located on the
ninth (9th) floor (the “Subleased Premises”) of 2100 Powell Street, Emeryville,
CA (the “Building”), containing approximately 23,976 rentable square feet, as
more particularly described in the Master Lease, of that greater portion of the
premises leased by Sublandlord in the Building (the “Master Premises”).
Sublandlord may continue to lease and/or occupy that portion of the Master
Premises that does not contain the Subleased Premises (the “Reserved Premises”)
during the Sublease Term (as defined in Section 3). Capitalized terms used, but
not defined, herein have the meanings set forth in the Master Lease.

 

B.

Subject to the terms and conditions of this Sublease, Sublandlord desires to
sublease to Subtenant, and subtenant desires to sublease from Sublandlord the
Subleased Premises.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1.Recitals. The foregoing recitals are hereby incorporated into this Sublease by
this reference as if fully set forth herein.

2.Subleased Premises. Sublandlord hereby subleases to Subtenant, and Subtenant
hereby subleases from Sublandlord, the Subleased Premises. Additionally,
Subtenant is hereby granted the nonexclusive right to use the common areas of
the Building to the extent of Sublandlord’s rights to use of the same pursuant
to the Master Lease, in common with other tenants in the Building (collectively,
the “Common Areas”), each throughout the Sublease Term (as defined in Section
3). Subtenant covenants that its use of the Subleased Premises and Common Areas
shall at all times comply with all of the terms, conditions and provisions of
the Master Lease and with all the rules and regulations established by Master
Landlord from time to time. Sublandlord warrants to Subtenant that (i)
sublandlord has delivered to Subtenant a complete copy of the Master Lease, (ii)
the Master Lease is, as of the date of this Sublease, in full force and effect,

1.

--------------------------------------------------------------------------------

 

(iii) no event of default by Sublandlord and, to Sublandlord’s knowledge, no
event of default by Master Landlord has occurred under and is continuing under
the Master Lease nor has any event occurred and is continuing that would
constitute an event of default by Master Landlord under the Master Lease, but
for the requirement of the giving of notice and the expiration of the period of
time to cure, and (iv) Sublandlord has not subleased (other than pursuant to
this Sublease) or encumbered the Subleased Premises or assigned the Master
Lease.

3.Sublease Term. The term of this Sublease (the “Sublease Term”) shall commence
upon the later to occur of: (a) Sublandlord’s receipt of the Landlord Consent
(as defined in Section 34), and (b) July 15, 2019 (the “Commencement Date”).
Notwithstanding the foregoing, Sublandlord and Subtenant agree that Subtenant
shall not occupy or commence operations at the Subleased Premises prior to July
29, 2019 (the “Operational Date”), however, Sublandlord agrees to (a) provide
Subtenant with access to the Subleased Premises as of the Commencement Date for
purposes of planning, information technology, move logistics and other
reasonable needs for other planning access after the Commencement Date but prior
to the Operational Date provided that Subtenant complies with Sublandlord’s
reasonable security requirements during such period and (b) deliver the Premises
to Subtenant in the condition required under this Sublease as of the Operational
Date and fully vacate the premises prior to July 26, 2019, except as provided
herein below with respect to Information Technology facilities, upon which date
Subtenant will commence its move into the Subleased Premises. Additionally,
Subtenant and Sublandlord agree that Subtenant and Sublandlord will securely
share the existing Information Technology facilities within the Premises until
Sublandlord can fully relocate its existing Information Technology
infrastructure elsewhere in the Building, which Sublandlord will make best
efforts to complete by September 1, 2019 and will complete no later than October
31, 2019, and during which time Subtenant shall not make any alterations,
additions or improvements to such Information Technology facilities without
prior written consent. Subtenant and Sublandlord further agree that Sublandlord
shall permit Subtenant the use of Sublandlord’s existing CenturyLink internet
circuit until Subtenant’s circuits are fully operational, and in return for such
access Subtenant shall compensate Sublandlord in the amount of $1,600 per month
during the period of access. Unless earlier terminated under any provision of
the Master Lease or this Sublease, the Sublease Term shall continue until June
30, 2022 (the “Expiration Date”). Sublandlord shall deliver possession of the
Subleased Premises to Subtenant, subject to the sentence above concerning access
following the Commencement Date but prior to the Operational Date, upon the
occurrence of all of the following: (a) Sublandlord’s receipt of the Landlord
Consent, (b) Sublandlord’s receipt of the Security Deposit (as defined in
Section 7), and (c) Sublandlord’s receipt of evidence that Subtenant carries the
insurance required by the Master Lease and this Sublease.

4.Base Rent. Beginning on the Commencement Date, Subtenant shall pay as base
rent to Sublandlord an amount determined by multiplying the rentable square feet
of the Subleased Premises by the Applicable Monthly Base Rate (as hereinafter
defined) (each payment, a monthly installment of “Base Rent”). As used herein,
“Applicable Monthly Base Rate” shall be an amount equal to Three Dollars and
Ninety cents ($3.90) for the twelve (12) month period following the Commencement
Date, which amount shall increase by a compounded three percent (3%) on each
annual anniversary thereafter. Notwithstanding the foregoing, the Base Rent for
the first forty-five (45) full calendar days of the Sublease Term shall be
abated; however, if Subtenant defaults under this Sublease during the Sublease
Term, Subtenant shall not be entitled to any Base Rent abatement, and Subtenant
shall immediately pay to Sublandlord all sums previously abated under this
Sublease, together with interest thereon which shall be calculated based on the
prime rate plus 3% (the “Default Rate”), from the date such sums were abated.

2.

--------------------------------------------------------------------------------

 

5.Basic Operating Cost Excess. In addition to paying Base Rent, beginning on the
Commencement Date, Subtenant shall pay to Sublandlord, as additional rent,
Tenant’s Proportionate Share of Estimated Basic Operating Cost Excess on a
monthly basis throughout the Sublease Term in accordance with Section 3.04 of
the Master Lease, solely as it relates to the Subleased Premises, and based on
costs as invoiced from Master Landlord to Sublandlord. As used in this Sublease,
“Tenant’s Proportionate Share of Estimated Basic Operating Cost Excess” means an
amount which equals the ratio that the rentable square footage of the Subleased
Premises bears to the rentable square footage of the Master Premises, calculated
in accordance with the definition of “Tenant’s Proportionate Share” for the
Subleased Premises contained in Section 1.44 of the Master Lease.
Reconciliations of Estimated Base Operating Cost Excess and the actual Base
Operating Cost Excess, as per Section 3.06 of the Master Lease shall be binding
as between Sublandlord and Subtenant. Commencing as of the Commencement Date and
continuing until and including the Term Expiration Date as defined in the Master
Lease, the Base Year for the calculation of Tenant’s Proportionate Share of
Estimated Basic Operating Cost Excess under this Sublease shall be the 2019
calendar year, with Subtenant only being responsible to pay for Tenant’s
Proportionate Share of Estimated Basic Operating Cost Excess with respect to the
Base Operating Costs in excess of the amount of Base Operating Costs incurred in
the 2019 calendar year.

Subtenant shall pay to Sublandlord, together with its payment of Tenant’s
Proportionate Share of Estimated Basic Operating Cost Excess, 100% of the cost
of: (a) any charges that apply solely to the Subleased Premises (e.g., real
estate taxes on leasehold improvements therein), (b) late fees or penalties
assessed against Sublandlord or Master Landlord as a result of Subtenant’s acts
or omissions, and (c) charges incurred as a result of excess or additional
services requested by Subtenant for the Subleased Premises.

6.Payment of Rent. Base Rent and any other amounts payable by Subtenant in
connection with this Sublease are referred to in this Sublease as “Rent.” Rent
shall be due and payable to Sublandlord without prior written notice or demand,
in advance, without deduction or offset, in lawful money of the United States of
America, on or before the first day of each calendar month during the Sublease
Term. Rent shall be payable at Sublandlord’s address set forth herein, or at
such other place as Sublandlord may designate in writing to Subtenant. Rent for
any period during this Sublease Term that is less than one (1) month shall be
prorated based on a thirty (30) day month. Unpaid Rent that is three (3) days or
more past due shall bear interest at the Default Rate until paid.

7.Security Deposit. Subtenant shall deposit with Sublandlord on or before the
Effective Date the sum of $374,025.60 (the “Security Deposit”), which is the
equivalent of four months’ Rent, which Sublandlord will hold as security for
Subtenant’s faithful performance of all of the terms, covenants and conditions
of this Sublease to be kept and performed by Subtenant during the period
commencing on the Effective Date and ending upon the expiration or earlier
termination of Subtenant’s obligations under this Sublease. Sublandlord shall
return to Subtenant one fourth of the Security Deposit (the equivalent of one
month’s Rent) in cash every 12 months of the Sub Lease Term, provided that
Subtenant is not then in default of any provision of this Sublease. Such
repayment shall be completed within 10 days following the completion of each
such 12 month period. If a default occurs with respect to any provision of this
Sublease, including any provision relating to the payment of Rent, then
Sublandlord may, but is not required to, use, apply or retain all or any part of
the Security Deposit for the payment of any Rent or any other sum

3.

--------------------------------------------------------------------------------

 

in default, or to compensate Sublandlord for any other loss or damage that
Sublandlord may suffer by reason of Subtenant’s default. If Sublandlord so uses
or applies any portion of the Security Deposit, then Subtenant shall, within ten
(10) days following demand therefor, deposit cash with Sublandlord in an amount
sufficient to restore the Security Deposit to its original amount, and
Subtenant’s failure to do so shall be an Event of Default under this Sublease.
If Subtenant pays all of the Rent due under this Sublease and fully performs all
of the other covenants and obligations on its part to be performed under this
Sublease, then Sublandlord shall return to Subtenant the Security Deposit, less
any portion thereof which Sublandlord may have as permitted by this Section 7,
within thirty (30) days after the expiration of the Sublease Term by lapse of
time or termination of the Master Lease through no fault of Subtenant Subtenant
shall not be entitled to any interest on the Security Deposit, and Sublandlord
shall have the right to commingle the Security Deposit with Sublandlord’s other
funds. The provisions of this Section 7 shall survive the expiration or earlier
termination of this Sublease. SUBTENANT HEREBY WAIVES THE REQUIREMENTS OF
SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM
TIME TO TIME.

8.Condition of Subleased Premises. Subtenant (a) acknowledges that Subtenant has
conducted a thorough inspection of the Subleased Premises and (b) agrees that
the Subleased Premises are in good condition and repair, and Subtenant accepts
the Subleased Premises in their current “AS IS, WHERE IS” condition with all
faults. Subtenant hereby waives all warranties, whether express or implied
(including warranties of merchantability or fitness for a particular purpose),
with respect to the Subleased Premises or any furniture, fixtures and equipment
located therein, including, without limitation, the FF&E (as defined in Section
9). Except as expressly set forth in this Sublease, Sublandlord makes no
representation or warranty of any kind with respect to the Subleased Premises,
and Subtenant shall have full responsibility for making any desired repairs,
installations, alterations or additions to the Subleased Premises. Any
installations, alterations or additions which Subtenant desires to make to the
Subleased Premises shall be subject to the prior written approval of both Master
Landlord and Sublandlord, which will not be unreasonably withheld and shall
otherwise be constructed in accordance with all of the terms and conditions of
the Master Lease. Notwithstanding the foregoing, Sublandlord, to the best of its
knowledge, represents and warrants to Subtenant that as of the Effective Date,
(i) the Building’s systems in the Premises (including HVAC, electrical,
mechanical systems and plumbing) are in good working condition and repair, and
(ii) the Premises are in compliance with all local and state codes including
Americans With Disabilities Act of 1990, 42 U.S.C. §12101, et seq. (as amended).

9.FF&E. Provided no Event of Default (as defined in Section 21) has occurred and
is continuing, Subtenant may utilize the furniture, fixtures and equipment owned
by Sublandlord and located in the Subleased Premises as of the Commencement Date
(the “FF&E”) during the Sublease Term which are itemized in Exhibit A attached
hereto. Subtenant shall accept the FF&E in its presently existing, “AS-IS,
WHERE-IS, WITH ALL FAULTS” condition. Sublandlord makes no representation or
warranty of any kind whatsoever, express or implied, as to any matters
concerning the FF&E, including, without limitation, any warranties as to title
or implied warranties of merchantability or fitness for a particular purpose.
Subtenant shall maintain the FF&E in good condition and repair, reasonable wear
and tear excepted, and shall be responsible for any loss or damage to the same
occurring during the Sublease Term. On the Expiration Date, Subtenant shall
purchase the FF&E from Sublandlord for the sum of One Dollar ($1.00) pursuant to
a bill of sale in form and content substantially identical to the form of Bill
and Sale attached hereto as Exhibit B, in its “AS IS, WHERE IS” condition,
without representation or warranty whatsoever.

4.

--------------------------------------------------------------------------------

 

10.Use. Subtenant may use the Subleased Premises solely for the Permitted Use,
and for no other use. Subtenant’s use of the Subleased Premises will at all
times comply with the requirements of the Master Lease, and Subtenant shall not
use the Subleased Premises in a manner that is in any way inconsistent with the
Master Lease or that might cause Sublandlord to be in breach of the Master
Lease. Subtenant shall not commit or allow to be committed any waste upon the
Building or Subleased Premises, or any public or private nuisance or act which
is unlawful.

11.Compliance with Laws. Subtenant shall, at its sole cost and expense, promptly
comply with all laws, ordinances and regulations with respect to Subtenant’s
use, occupancy or improvement of the Subleased Premises, as such liabilities
arise following the Commencement Date, including, without limitation, the
Americans With Disabilities Act of 1990, 42 U.S.C. §12101, et seq. (as amended,
together with the regulations promulgated pursuant thereto) (collectively,
“Applicable Laws”). Additionally, Subtenant shall be responsible, at its sole
cost and expense, to reimburse Sublandlord for any legal compliance costs
incurred by Sublandlord with respect to the Subleased Premises as a result of
Subtenant’s (a) specific use and occupancy of the Subleased Premises (as opposed
to general office use), or (b) obtaining any permit or license with respect to
the Subleased Premises. For the avoidance of doubt, Subtenant shall not be
responsible for curing any non-compliance with Applicable Laws that exist in the
Subleased Premises as of the Commencement Date, except that Subtenant shall be
responsible for curing any non-compliance with Applicable Laws that result from
any alterations, additions and improvements initiated by Subtenant.

12.Compliance with Master Lease.

12.1Subtenant Covenants. Subtenant covenants that it will occupy the Subleased
Premises in accordance with all of the terms and conditions of the Master Lease
as they apply to the Subleased Premises and will not suffer to be done or omit
to do any act which may result in a violation of or a default under any of the
terms and conditions of the Master Lease, or render Sublandlord liable for any
damage, charge or expense thereunder. Subtenant further covenants and agrees to
indemnify Sublandlord against and hold Sublandlord harmless from any claim,
demand, action, proceeding, suit, liability, loss, judgment, expense (including
reasonable attorneys’ fees) and damages of any kind or nature whatsoever
(“Claims”) arising out of, by reason of, or resulting from, Subtenant’s failure
to perform or observe any of the terms and conditions of the Master Lease
applicable to the Subleased Premises or this Sublease.

12.2Sublandlord Covenants. Sublandlord covenants that it will maintain the
Master Lease during the entire Sublease Term, subject, however, to any earlier
termination of the Master Lease without the fault of Sublandlord. Sublandlord
covenants that it will occupy the Reserved Premises in accordance with all of
the terms and conditions of the Master Lease as they apply to the Reserved
Premises and will not suffer to be done or omit to do any act which may result
in a violation of or a default under any of the terms and conditions of the
Master Lease, or render Sublandlord liable for any damage, charge or expense
thereunder. Sublandlord shall cause the Master Landlord to perform its
obligations under the Master Lease, and shall cooperate with Subtenant in its
efforts to obtain such performance. Sublandlord hereby covenants not to enter
into any amendment or other agreement with respect to the Master Lease which
will prevent or adversely affect Subtenant’s use of the Subleased Premises in
accordance with the terms of this Sublease, materially increase Subtenant’s
obligations or decrease Subtenant’s rights under this

5.

--------------------------------------------------------------------------------

 

Sublease. Provided that Subtenant agrees to pay all reasonable costs and
expenses of Sublandlord and provides Sublandlord with security reasonably
satisfactory to Sublandlord to pay such costs and expenses, Sublandlord will
take appropriate legal action to enforce the Master Lease and/or Sublease. So
long as Subtenant is not in default of its obligations hereunder (beyond
applicable notice and cure periods), Subtenant’s quiet and peaceable enjoyment
of the Subleased Premises shall not be disturbed or interfered with by
Sublandlord, or by any person claiming by, through, or under Sublandlord.

12.3Subordination of Sublease. This Sublease is subject and subordinate to the
Master Lease in all respects. If the Master Lease is terminated for any reason
whatsoever, then this Sublease shall automatically terminate as if it expired by
its terms (unless assumed by Master Landlord), and in such event neither
Sublandlord nor Master Landlord shall have any liability whatsoever to Subtenant
as a result of such termination, except that Sublandlord shall be liable to
Subtenant for any such termination arising as a result of Sublandlord’s default
under the Master Lease (to the extent not caused by Subtenant’s acts or
omissions). Except as expressly provided in Section 12.2, under no circumstance
shall Sublandlord be obligated to, or be responsible or liable in any way for,
Master Landlord’s failure to (a) perform any acts required to be completed by
Master Landlord under the Master Lease, (b) supply any item, including, but not
limited to, any utility or service to the Subleased Premises required to be
supplied by Master Landlord under the Master Lease, or (c) complete any work or
maintenance in the Subleased Premises, the Building or the Master Premises
required to be completed by Master Landlord under the Master Lease; and no such
failure will in any way excuse Subtenant’s performance under this Sublease or
entitle Subtenant to any abatement of Rent.

12.4Incorporation of Terms. Except as expressly provided in this Section 12.4,
Subtenant hereby assumes and agrees to perform each and every covenant and
obligation of Sublandlord under the Master Lease with respect to the Subleased
Premises (and Sublandlord shall have the right to elect to require Subtenant to
perform its obligations under the Master Lease directly to Master Landlord on
prior written notice and Master Landlord’s consent to the same) and to satisfy
all applicable terms and conditions of the Master Lease for the benefit of
Sublandlord and Master Landlord. Notwithstanding the foregoing, (i) to the
extent of any inconsistencies between the express terms of this Sublease and the
terms of the Master Lease incorporated herein by reference, the express terms of
this Sublease shall control, (ii) with respect to any obligation of Subtenant to
be performed under this Sublease, wherever the Master Lease grants to
Sublandlord a specified number of days after notice or other time condition to
perform its corresponding obligation under the Master Lease (excluding the
payment of Rent), Subtenant shall have one-fifths fewer days (rounded to the
nearest whole day) to perform the obligation (by way of example only, Subtenant
shall have 5 fewer days to perform an obligation to be performed in 30 days, and
shall have 1 fewer day to perform an obligation to be performed in 5 days),
including, without limitation, curing any defaults. Any default notice or other
notice of any obligations (including any billing or invoice for any Rent or any
other expense or charge due under the Master Lease) from Master Landlord which
is received by Subtenant (whether directly or as a result of being forwarded by
Sublandlord) shall constitute such notice from Sublandlord to Subtenant under
this Sublease without the need for any additional notice from Sublandlord.
Whenever the provisions of the Master Lease require the written consent of
Master Landlord, said provisions shall be construed to require the written
consent of both Master Landlord and Sublandlord. Wherever the provisions of the
Master Lease require the indemnification of Master Landlord, said provisions

6.

--------------------------------------------------------------------------------

 

shall be construed to require the indemnification of both Master Landlord and
Sublandlord (and their respective owners, partners, principals, members,
trustees, officers, directors, shareholders, agents, employees and lenders).

12.5Survival. The provisions of this Section 12 shall survive the expiration or
earlier termination of this Sublease.

13.Utilities; Services. Sublandlord shall have no obligation to provide to the
Subleased Premises with any services or utilities (including, without
limitation, telephone or internet services) of any kind and shall have no
liability for any interruption in utilities or services to the Subleased
Premises; provided, however, that to the extent Sublandlord provides any
services or utilities to the Subleased Premises, Subtenant shall pay to
Sublandlord (upon receipt of invoice) any reasonable amounts necessary to
reimburse or compensate Sublandlord for providing such services. Sublandlord
shall not be responsible or liable in any way for any failure or interruption,
for any reason whatsoever, of the services, utilities or facilities that may or
should be appurtenant or supplied to the Subleased Premises, and no such failure
will in any way excuse Subtenant’s performance under this Sublease or entitle
Subtenant to any abatement of Rent, unless such failure is a result of
Sublandlord’s negligence or willful misconduct, or Sublandlord’s default under
the Master Lease, in which event Subtenant may contract directly with Master
Landlord to restore such interrupted utilities and services. Subtenant shall pay
to Sublandlord as Rent hereunder any and all sums which Sublandlord may be
required to pay to Master Landlord or any service provider arising out of excess
consumption by Subtenant or a request by Subtenant for additional building
services (e.g., charges associated with after-hours HVAC usage and over-standard
electrical charges). Notwithstanding anything to the contrary in this Sublease
or the Master Lease, Subtenant agrees that Sublandlord shall not be required to
perform any of the covenants, agreements or obligations of Master Landlord under
the Master Lease and, insofar as any of the covenants, agreements and
obligations of Sublandlord hereunder are required to be performed under the
Master Lease by Master Landlord thereunder, Subtenant acknowledges and agrees
that Subtenant will look solely to Master Landlord for such performance.

14.Maintenance. Subtenant shall perform all maintenance and repairs in the
Subleased Premises which Sublandlord is required to perform under the Master
Lease; provided, however, that, at Sublandlord’s option, or if Subtenant fails
to make such repairs, Sublandlord may, but need not, make such repairs and
replacements, and Subtenant shall pay Sublandlord’s costs or expenses, arising
from Sublandlord’s involvement with such repairs and replacements upon being
billed for same. For the avoidance of doubt, in no event shall Sublandlord be
obligated to undertake any maintenance and repair obligations that are the
responsibility of Master Landlord under the Master Lease.

15.Assignment and Subletting. Subtenant shall not assign, mortgage, hypothecate,
encumber or otherwise transfer this Sublease or sub-sublease (which term shall
be deemed to include the granting of concessions and licenses and the like) the
whole or any part of the Subleased Premises, including by operation of law (any
of the foregoing, an “Assignment”), without in each case first obtaining the
prior written consent of Sublandlord, not to be unreasonably withheld; it being
agreed that it shall be deemed reasonable for Sublandlord to withhold its
consent to an Assignment, if Master Landlord has withheld its consent to the
same. No Assignment shall relieve Subtenant of any liability under this
Sublease. Consent to any such Assignment shall not

7.

--------------------------------------------------------------------------------

 

operate as a waiver of the necessity for consent to any subsequent Assignment.
Any assignee or subtenant shall assume all of Subtenant’s obligations under this
Sublease and be jointly and severally liable with Subtenant hereunder. Any
Assignment hereunder must comply with terms and conditions in Article 5.06 of
the Master Lease.

16.Indemnity. Without in any way limiting the applicability or terms of any
indemnities found in the Master Lease, each Party shall, except to the extent
caused by the other Party’s negligence or willful misconduct, indemnify,
protect, defend and hold harmless the other Party or any of its owners,
partners, principals, members, trustees, officers, directors, shareholders,
agents, employees and lenders (“Related Parties”), from and against any and all
Claims occurring within the Subleased Premises or arising out of, involving, or
in connection with, (a) the use or occupancy of the Subleased Premises by
Subtenant, (b) the acts or omissions of either party or any of such Party’s
invitees, agents or employees, (c) any breach of this Sublease by either Party,
and (d) any violation of Applicable Laws caused by either Party. If any action
or proceeding is brought against either Party by reason of any of the foregoing
matters, such Party shall upon notice defend the same at such Party’s expense by
counsel reasonably satisfactory to the other Party. This Section 16 shall
survive the expiration or earlier termination of this Sublease.

17.Exemption of Sublandlord from Liability. Unless caused by Sublandlord’s
negligence or willful misconduct, Sublandlord shall not be liable for injury or
damage to the person or goods, wares, merchandise, or other property of
Subtenant, Subtenant’s employees, contractors, invitees, customers, or any other
person in or about the Master Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, air conditioning or lighting fixtures, or from any
other cause, whether said injury or damage results from conditions arising from
the Master Premises or from any other source or place, and regardless of whether
the cause of damage or injury or the means of repairing the same is accessible.
Notwithstanding any provision in this Sublease to the contrary, neither
Sublandlord, nor Master Landlord nor any of its owners, partners, principals,
members, trustees, officers, directors, shareholders, agents, employees and
lenders, shall be liable for (and Subtenant hereby waives any claims for) any
injury or damage to, or interference with, Subtenant’s business, including loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, or for any form of special or consequential damage.

18.Damage and Destruction’, Condemnation. In no event shall Sublandlord have any
obligation to Subtenant to restore the Subleased Premises or the Master Premises
if damaged, destroyed or condemned as described in Article 7.08 or Article 7.09
of the Master Lease. To the extent any damage, destruction or casualty loss
occurs in the Master Premises or Subleased Premises which entitles Sublandlord
to terminate the Master Lease, Sublandlord may terminate the Master Lease (in
which event this Sublease shall automatically terminate) without liability to
Subtenant. With respect to damage, destruction or condemnation (as described in
Articles 7.08 and 7.09 of the Master Lease), Subtenant shall have no right to
abatement of Rent under this Sublease unless Sublandlord is entitled to
abatement of rent under the Master Lease with respect to the Subleased Premises
and receives such abatement from Master Landlord.

8.

--------------------------------------------------------------------------------

 

19.Brokers. Sublandlord and Subtenant hereby represent and warrant to each other
that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Sublease, and that they know of no other
real estate broker or agent who is entitled to a commission in connection with
this Sublease, other than: (a) Scott Stone and Frank Palestini (Cresa Global),
representing Sublandlord, and (b) Scott Stone (Cresa Global) and Mark Moser
(Savills Studley), representing Subtenant (collectively, the “Brokers”). Each
Party agrees to indemnify and defend the other Party against and hold the other
Party harmless for, from and against any and all Claims with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the indemnifying Party’s dealings with any real estate broker or agent other
than the Brokers. The indemnities in this Section 19 shall survive the
expiration or termination of this Sublease. Sublandlord shall pay the Brokers
applicable commissions per a separate agreement.

20.Notices. Any notice, demand or request required or desired to be given under
this Sublease to Sublandlord or Subtenant shall be in writing via (a) personal
delivery, (b) First Class U.S. Mail, return receipt requested, (c) FedEx or
other reputable overnight carrier, or (d) email (but only if a hard copy is sent
within one (1) business day thereafter by one of the methods in the foregoing
sections (a) through (c)), and shall be addressed to the address of the Party to
be served, as set forth in this Section 20. Either Party may from time to time,
by written notice to the other Party in accordance with this Section 20,
designate a different address than that set forth below for the purpose of
notice. Upon receipt of any notice from Master Landlord, Subtenant shall
promptly deliver a copy of such notice to Sublandlord in accordance with the
terms and conditions of this Section 20.

 

Sublandlord:

Subtenant:

 

 

Medamerica, Inc.

Dynavax Technologies

2100 Powell Street, Suite 400

Corporation

Emeryville, CA 94608

2929 Seventh Street, #100

Attn: Legal and Compliance

Berkeley, CA 94710

Department

Attn: Legal Department

 

21.Default. The occurrence of any of the following events (each, an “Event of
Default”) shall constitute a material default and breach of this Sublease by
Subtenant: (a) Subtenant’s failure to pay Rent, where such failure shall
continue for a period of seven (7) days following Subtenant’s receipt of written
notice thereof from Sublandlord; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure, Section 1161, (b) the occurrence of a default or material
breach of the Master Lease due to Subtenant’s acts or omissions, or (c) the
occurrence of any of the events described in Article 7 of the Master Lease,
which remain uncured after the cure period provided in the Master Lease as such
cure period is adjusted pursuant to this Sublease. Upon any Event of Default
under this Sublease, Sublandlord shall have all of the remedies available to
Master Landlord pursuant to the Master Lease, including, without limitation, the
remedies enumerated in Article 7.10 of the Master Lease. All of Sublandlord’s
rights and remedies herein enumerated or incorporated by reference above are
cumulative, and none will exclude any other right or remedy allowed by law or in
equity.

9.

--------------------------------------------------------------------------------

 

22.Surrender. On the expiration or earlier termination of this Sublease,
Subtenant shall, at its sole cost and expense, surrender and deliver up the
Subleased Premises to Sublandlord, in a broom-clean, in good order, condition
and repair as required by Section 5.04 of the Master Lease, excepting ordinary
wear and tear, repair and maintenance for which Master Landlord is responsible
under the Master Lease and casualty damage, and otherwise in accordance with the
requirements of the Master Lease. Subtenant explicitly agrees to comply with the
Repair Obligation as referenced in Section 4.05 of the Master Lease, the License
of Existing Furniture as referenced in Section 4.09 of the Master Lease and all
other provisions concerning Alterations, Tenant Improvements and Tenant Extra
Improvements referenced in the Master Lease. For the avoidance of doubt,
Subtenant shall not be required to remove any telecommunications, data cabling,
Alterations, Tenant Improvements or Tenant Extra Improvements that exist on the
Subleased Premises as of the Commencement Date.

23.Parking. During the Sublease Term, Subtenant shall have the right to park at
the Building’s parking garage, on an unreserved basis, up to 72 cars, with the
cost of such parking calculated in accordance with Section 7.05 of the Master
Lease. Subtenant’s right to use the parking space is expressly conditioned upon
Subtenant’s compliance with terms and conditions of the Master Lease and all
reasonable rules and regulations respecting parking established from time to
time by Master Landlord.

24.Signage. Subtenant shall have the right to install corporate signage in the
entrance to the Premises, as well as any common entries, subject to Section 4.04
of the Master Lease.

25.Insurance. The provisions of Article 7 of the Master Lease pertaining to
insurance shall be incorporated into this Sublease, subject to the following
terms. For purposes of this Sublease, the term “Tenant” in Article 7 of the
Master Lease Agreement shall be deemed to mean Subtenant, and the term
“Landlord” shall be deemed to mean Master Landlord (except that the release and
waiver of subrogation shall also apply as between Sublandlord and Subtenant, as
well as between Sublandlord and Subtenant) and the term “Premises” shall mean
the “Subleased Premises,” except that all policies of liability insurance
required to be maintained by Subtenant hereunder and thereunder shall name
Sublandlord and Master Landlord as additional named insureds and all notices
related to such insurance and all evidence of such policies shall be delivered
to Sublandlord and Master Landlord.

26.Limitation of Liability. None of the Related Parties shall have any personal
liability for any default by either Party under this Sublease or arising in
connection herewith or with the operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Subleased Premises, and each Party hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under such Party. The terms of this Section 27 shall inure to the benefit of
each Party’s and each Related Parties’ present and future partners,
beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.

27.Estoppel. Within ten (10) business days after request therefor by
Sublandlord, Subtenant agrees to execute an Estoppel Certificate in accordance
with Article 5.13 of the Master Lease.

10.

--------------------------------------------------------------------------------

 

28.Governing Law. The terms and provisions of this Sublease shall be construed
in accordance with and governed by the laws of the State of California.

29.Partial Invalidity. If any term, provision or condition contained in this
Sublease shall, to any extent, be invalid or unenforceable, the remainder of
this Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Sublease shall be valid and enforceable to the
fullest extent possible permitted by law.

30.Attorneys’ Fees. If any Party commences litigation against another in
connection with this Sublease, for damages for the breach hereof or otherwise
for enforcement of any remedy hereunder, the prevailing Party shall be entitled
to recover from the other Party such costs and reasonable attorneys’ fees as may
have been incurred, including any and all costs incurred in enforcing,
perfecting and executing such judgment.

31.Counterparts and Electronic Signatures. This Sublease may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Sublease may be
executed by a Party’s signature transmitted by email, and copies of this
Sublease executed and delivered by means of emailed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All Parties hereto may rely upon emailed signatures (including
signatures in Portable Document Format) as if such signatures were originals.
All Parties hereto agree that an emailed signature page may be introduced into
evidence in any proceeding arising out of or related to this Sublease as if it
were an original signature page.

32.Entire Agreement. This Sublease, together with the Master Lease as
incorporated or referenced herein, constitutes the entire agreement and complete
understanding of the Parties with respect to the matters set forth herein and
merges and supersedes all prior, oral and written, agreements and
understandings, and all contemporaneous oral agreements and understandings, of
any nature whatsoever with respect to such subject matter.

33.Master Landlord’s Consent. This Sublease is subject to and contingent upon
and shall be of no force or effect until Master Landlord’s execution of a
written consent to this Sublease in a form reasonably acceptable to the Parties
hereto (the “Landlord Consent”). In the event Master Landlord does not so
execute the Landlord Consent within thirty (30) days following the Effective
Date, then Subtenant may, at its discretion, terminate this Sublease. If this
Sublease is so terminated, Sublandlord shall promptly return to Subtenant any
prepaid Rent and the Security Deposit previously paid to Sublandlord. Neither
Party shall have any liability to the other for any termination or cancellation
of this Sublease as a result of Master Landlord’s failure or refusal to consent
to this Sublease despite such efforts by the Parties hereto.

[Signature page follows]

 

11.

--------------------------------------------------------------------------------

Exhibit 10.2

 

In Witness Whereof, Sublandlord and Subtenant have executed this Sublease as of
the date and year set forth above.

 

SUBLANDLORD:

 

SUBTENANT:

 

 

 

MEDAMERICA INC. (d/b/a Vituity),

a Delaware corporation

 

DYNAVAX TECHNOLOGIES CORPORATION

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael F. Harrington

 

By:

 

/s/ Ryan Spencer

Name:

 

Michael F. Harrinton

 

Name:

 

Ryan Spencer

Title:

 

CEO

 

Title:

 

Interim Co-President

 

12.